Title: To James Madison from James Beatty, 11 February 1819
From: Beatty, James
To: Madison, James


Sir,
Baltimore 11th February 1819
A Box containing seed wheat for your use, was landed a few days since from on board of a Ship recently from Hamburg. It is now in my possession, and did I know how to convey it to you I would chearfully do so without delay, as the season for planting it is so far advanced, a trifling delay may thwart your wishes for this season. If you will please to direct the mode of conveyance, no time shall be lost in meeting your wishes on that head. Any Services I can render you on this Occasion, or otherwise, will give me pleasure. With great respects, I am, Sir, your very Obt Servt.
JAs Beatty
